Title: James Madison to John Hartwell Cocke, 18 August 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Aug. 18. 1828.
                            
                        
                        
                        I learn from Mr. Trist that he has communicated with Jones on the subject of Books, and that with the
                            sanction of the Executive Committee, the views of the Visitors can be accomplished. I hope if you concur in what Mr Trist
                            aims at, you will not wait for my expressed concurrence in this, more than in other domestic functions of the Executive Committee. With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    